MEMORANDUM DECISION
      ON REHEARING
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                      FILED
      regarded as precedent or cited before any                                  Sep 12 2019, 9:49 am

      court except for the purpose of establishing                                    CLERK
                                                                                  Indiana Supreme Court
      the defense of res judicata, collateral                                        Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                           Curtis T. Hill, Jr.
      Megan Shipley                                              Attorney General of Indiana
      Marion County Public Defender Agency                       George P. Sherman
      – Appellate Division                                       Deputy Attorney General
      Indianapolis, Indiana                                      Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Marcus Lloyd,                                              September 12, 2019
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 18A-CR-2649
              v.                                                 Appeal from the Marion Superior
                                                                 Court
      State of Indiana,                                          The Honorable David J. Certo,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 49G12-1804-CM-13965



      Mathias, Judge.


[1]   Marcus Lloyd (“Lloyd”) has filed a petition for rehearing, which we grant for

      the limited purpose of correcting our memorandum decision.

      Court of Appeals of Indiana | Memorandum Decision on Rehearing 18A-CR-2649 | September 12, 2019 Page 1 of 2
[2]   In his petition, Lloyd correctly observes that our memorandum decision

      incorrectly stated that Lloyd had to prove “reasonable fear of death or serious

      bodily harm.” Slip op. at *2 (quoting Simpson v. State, 915 N.E.2d 511, 514 (Ind.

      Ct. App. 2009), trans. denied). A defendant is only required to prove that

      element in a case involving deadly force. When a case does not involve deadly

      force, a defendant claiming self-defense must only show that he was protecting

      himself from what he “reasonably believe[d] to be the imminent use of unlawful

      force.” Ind. Code § 35-41-3-2(c); Dixson v. State, 22 N.E.3d 836, 839 (Ind. Ct.

      App. 2014), trans. denied. And in our opinion, we observed that “a reasonable

      person would not fear death or great bodily harm in the presence of uniformed

      officers that were stopping the fight.” Slip op. at 2.

[3]   However, the State negated Lloyd’s claim of self-defense by proving that he

      willingly participated in the fight and refused to withdraw from the fight when

      ordered to do so by police officers. Id. For this reason, we affirm our

      memorandum decision in all other respects.


      May, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision on Rehearing 18A-CR-2649 | September 12, 2019 Page 2 of 2